Turner, J. Pro Tern,
(concurring) — The majority points out that, in the forfeiture action, the State needed to prove that defendant obtained traceable financial gains; but, in *671the criminal action, it needed to prove only that defendant meant to obtain such gains, not that he actually obtained them. All other issues were identical. But because of the extra issue in the forfeiture action, the majority holds that collateral estoppel does not apply to the other issues, which were identical in the two actions. I disagree. All issues need not be identical for collateral estoppel to apply to those issues that are identical: "Where res judicata precludes relitigation of an entire cause because of an identity of parties and issues culminating in a judgment, collateral estoppel is less inclusive, preventing retrial of but one or more of the crucial issues or determinative facts.” Bordeaux v. Ingersoll Rand Co., 71 Wn.2d 392, 396, 429 P.2d 207 (1967).
Furthermore, there is no injustice in limiting the State to one forfeiture action; collateral estoppel should apply to at least bar postconviction assessment of the criminal penalties that were previously sought in failed civil forfeiture proceedings.9
After modification, further reconsideration denied April 18, 1997.
Review denied at 133 Wn.2d 1021 (1997).

But Barnes did not ask the trial court to selectively apply collateral estoppel; nor did he assign error to its failure to do so or provide argument on the matter in his appellate brief. Further, Barnes did not provide us with a record of the summary judgment proceeding, thus creating an ambiguity as to which issues were actually litigated. For these reasons I concur with the majority rather than dissent.